Citation Nr: 1454430	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  12-13 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Togus, Maine


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses for treatment provided by Central Maine Medical Center, on June 27, 2011.


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from October 2002 to October 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 decision of the Department of Veterans Affairs (VA) Medical Center in Togus, Maine.  

The Veteran failed to report to a Board hearing in June 2013.  He did not request postponement or otherwise request a change in the hearing date.  His request for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.702(d) (2014).  



FINDINGS OF FACT

1. On June 27, 2011, the Veteran was admitted for treatment at a private medical emergency department, without prior authorization for payment of the medical services provided to him, and for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to his health.

2. A VA or other Federal facility/provider was not feasibly available, and an attempt to use one beforehand would not have been considered reasonable by a prudent layperson.


CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement for unauthorized medical services for treatment provided by Central Maine Medical Center, on June 27, 2011, have been met.  38 U.S.C.A. §§ 1725, 5107 (West 2014); 38 C.F.R. §§ 3.102, 17.1000-17.1008, (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks reimbursement for emergency treatment at a non-VA hospital in June 2011.  The claim was denied based on a determination that (a) the services provided were not of an emergent nature such that delay would have been hazardous to the Veteran's life or health; and (b) a VA medical facility was readily available in the Veteran's geographic area and capable of furnishing economic care.

There appears to be no material dispute that the Veteran would otherwise meet the eligibility requirements for reimbursement.  Accordingly, the Board will focus on these two issues.

A.  Applicable Law

Payment or reimbursement under 38 U.S.C. 1725 for emergency treatment (including medical services, professional services, ambulance services, ancillary care and medication (including a short course of medication related to and necessary for the treatment of the emergency condition that is provided directly to the patient for use after the emergency condition is stabilized and the patient is discharged)) will be made only if numerous conditions are met.  See 38 C.F.R. § 17.1002.  

Pertinent to this case, those conditions at issue are:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part), and 

(c) A VA or other Federal facility/provider that VA has an agreement with to furnish health care services for veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined the nearest available appropriate level of care was at a non-VA medical center).

See 38 C.F.R. § 17.1002(a)-(c).  

The admission of any patient to a private or public hospital at Department of Veterans Affairs expense will only be authorized if a Department of Veterans Affairs medical center or other Federal facility to which the patient would otherwise be eligible for admission is not feasibly available.  A Department of Veterans Affairs facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  In those instances where care in public or private hospitals at Department of Veterans Affairs expense is authorized because a Department of Veterans Affairs or other Federal facility was not feasibly available, as defined in this section, the authorization will be continued after admission only for the period of time required to stabilize or improve the patient's condition to the extent that further care is no longer required to satisfy the purpose for which it was initiated.  38 C.F.R. § 17.53.  

B.  Discussion

In this case, the Board finds that the claim must be granted.  

The evidence shows that the Veteran presented to the private emergency room after discovering an engorged tick on his body.  He woke up the next morning "feeling strange and 'knees and all of my joints hurt," and "he feels a little bid lightheaded and mostly just strange and out of it."  The facts also show that the nearest VA hospital was 34.3 miles away, which was an approximately 49 minute drive.  

The Veteran stressed in his May 2012 substantive appeal that he had also had a fever, chest discomfort, vomiting and headache.  He did not feel safe driving 50 minutes to the nearly VA hospital.    

The Board finds that the Veteran's condition involved acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing his health in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.1002.  Further, the nearest VA hospital was nearly one hour away, which, in light of the Veteran's medical condition, made it not feasibly available.  

Accordingly, the Board will resolve all reasonable doubt in the Veteran's favor and find that reimbursement of unauthorized medical expenses for treatment provided by Central Maine Medical Center, on June 27, 2011, is warranted.  As this outcome represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses for treatment provided by Central Maine Medical Center, on June 27, 2011, is granted.  



____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


